FINANCIAL INSTITUTIONS WHO HAVE FILED AGREEMENTS TO BE APPROVED
      AS A DEPOSITORY OF TRUST ACCOUNTS AND TO PROVIDE DISHONORED CHECK REPORTS IN
                             ACCORDANCE WITH RULE 221, Pa.R.D.E.



New
660 Clarion Federal Credit Union

Name Change
236 Swineford National Bank – Change to 58 Fulton Bank
493 FNB Bank, NA – Change to 58 Fulton Bank
533 Community First Bank – Change to 205 Farmers National Bank of Emlenton (The)

Platinum Leader Change


Correction


Removal




                                                                        Submitted: 1/31/2019